Citation Nr: 0308677	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  98-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran (Travel Board hearing, September 1999)
The veteran and his spouse (RO hearing, April 1998)


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1964 to 
October 1966, from November 1966 to August 1970, and from 
January 1971 to March 1975.  This matter comes to the Board 
of Veterans' Appeals (Board) from a May 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD, rated 10 percent disabling.  By a 
September 2000 determination, the RO increased the evaluation 
of his PTSD to 30 percent.  In view of AB v. Brown, 6 Vet. 
App. 35 (1993), the claim remains in controversy where less 
than the maximum available benefit is awarded.  This case was 
previously before the Board in January 2000, when it was 
remanded for additional development.  

The Board observes that the veteran noted disagreement with 
the 10 percent rating initially assigned his PTSD in May 1997 
and has properly perfected his appeal as to that issue (but 
he did not express disagreement with regard to the effective 
date of award of service connection for PTSD).  Thus, the 
propriety of the rating from the effective date of the award 
through to the time when a final resolution of the issue has 
been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  Further, a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.

Procedurally, the Board notes that the veteran filed a formal 
application for a TDIU in March 2003.  Historically, in a 
statement received by the RO in August 1998, the veteran 
reported that he was unable to maintain employment due to his 
PTSD symptoms.  By an April 2003 decision, the RO denied 
entitlement to a TDIU as a matter of law, holding that the 
veteran was not entitled to a TDIU because he did not meet 
the VA schedular requirements for same.  In this respect, the 
Board notes that, according to the United Stated Court of 
Appeals for the Federal Circuit, once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit" requirement of 
38 C.F.R. § 3.155(a) (2002) is met, and VA must consider 
entitlement to a total rating based on individual 
unemployability.  See Roberson v. Principi, 251 F.3d 1378 
(2001).  Hence, the Board finds that entitlement to TDIU is 
properly before the Board at this time, and recharacterizes 
the issues in this case as set forth on the title page above.  

In September 1999, the veteran testified before a Veterans 
Law Judge at a hearing at the RO in Winston-Salem, North 
Carolina.  The Board notes that the Veterans Law Judge before 
whom the veteran testified is no longer at the Board.  Under 
those circumstances, the Board would normally remand such a 
case to inform the veteran that he had a right to another 
hearing.  However, based on the nature of the decision below, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDINGS OF FACT

The veteran's PTSD is manifested by depression, recurring 
nightmares, intrusive thoughts, anger, irritability, anxiety, 
hypervigilance, sleep disturbance, social isolation and 
difficulty getting along with people, unprovoked outbursts of 
anger; and it has rendered him unable to obtain or retain 
employment.  






CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§  4.7, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions of 
the VCAA when, in May 1997, it first rated the veteran's PTSD 
10 percent disabling.  After reviewing the claims folder, the 
Board finds that there has been substantial compliance with 
the pertinent mandates in the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  In the May 
1997 decision, in a July 1997 statement of the case, and in 
numerous supplemental statements of the case, the veteran was 
given notice of the information and medical evidence 
necessary to substantiate his claim, and of what was of 
record.  

VA's duty to notify also includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In a March 2001 letter, the veteran was notified of 
the evidence necessary to substantiate his claim, and of what 
was of record.  It was explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Accordingly the Board finds that the duty to notify 
is satisfied.  

The RO has obtained the veteran's service medical records, 
all identified medical records from private medical care 
providers, and VA outpatient records, and he has been 
accorded VA examinations.  There is no indication that there 
is any relevant evidence outstanding.  In sum, development 
has been completed to the extent possible; VA duties to 
inform and assist are met; and the veteran is not prejudiced 
by the Board's review of the case based on the current 
record.  

Background

Essentially, the veteran contends that the service-connected 
PTSD is sufficiently severe to warrant a rating in excess of 
30 percent.  The RO granted service connection for PTSD, 
rated 10 percent disabling, in May 1997.  By a September 2000 
rating decision, the RO increased the rating for PTSD to 30 
percent.  

Postservice medical evidence includes numerous VA outpatient 
records dated from 1989 reflecting treatment the veteran has 
received for numerous medical conditions, including PTSD.  A 
February 1997 VA PTSD clinical progress report indicates that 
psychometric test results supported a diagnosis of combat-
related PTSD.  The veteran endorsed severe depression and 
extremely high levels of anxiety.  He also endorsed extremely 
diminished interest in activities, extreme detachment from 
others, a restricted affective range, and a sense of a 
foreshortened future.  Hyperarousal symptoms included extreme 
nightly sleep difficulty, irritability, difficulty 
concentrating, and excessive hypervigilance.  The clinic 
examiner reported that the veteran also met the criteria for 
diagnosis of recurrent major depressive disorder.  The 
veteran's psychiatric symptoms were noted as having caused 
him severe occupational impairment.  He often had difficulty 
getting along with co-workers and supervisors, and he came 
close to engaging in physical fights with work colleagues on 
more than one occasion.  It was noted that the veteran also 
experience dissociative episodes at work, he was not at all 
socially active, and he preferred to spend most of his time 
alone.  The diagnosis was PTSD; recurrent major depressive 
disorder; and alcohol dependence in early partial remission.  
A Global Assessment of Functioning (GAF) score was 50.  

On VA examination in June 2000, the veteran reported that he 
did not sleep well, he was easily startled by loud noises, 
and he was bothered by people approaching him from behind.  
He complained of hypervigilance and difficulty concentrating.  
He stated that he was being followed for PTSD at a VA clinic 
approximately every two months.  He recounted heavy combat 
exposure during his service in Vietnam.  He stated that he 
had distressing intrusive memories, physiological reactivity 
and psychological distress upon exposure to reminders of his 
in-service stressors.  He endorsed severe dissociative 
episodes approximately twice monthly.  He avoided thinking 
about Vietnam and avoided potential reminders of same.  He 
again endorsed an extremely diminished interest in 
activities, extreme detachment from others, a restricted 
affect range, and a sense of a foreshortened future.  
Hyperarousals included difficulty with sleep and 
concentration, irritability, and excessive hypervigilance.  
He expressed no suicidal or homicidal ideation, but he did 
state that he has nightmares and flashbacks.  The diagnosis 
was PTSD, and alcohol dependence in early remission.  The GAF 
score was 50, with serious impairment in social and 
occupation functioning, with no friends, and inability to 
maintain employment.  

On VA examination in March 2001, the veteran complained that 
his PTSD symptoms had worsened.  He reported that he cannot 
leave his family or familiar surroundings.  He cannot 
tolerate crowds, he is easily startled, and his sleep is 
sporadic.  He stated that he has nightmares approximately 
every other night.  He is bothered by, and avoids, combat and 
war imagines on television.  He complained of feeling 
anxious, of an increased startle reaction, and 
hypervigilance.  The examiner noted that the veteran had a 
long history of alcohol dependence and underwent alcohol 
detoxification on four occasions, the last of which was in 
1995.  The veteran denied any present or past problems with 
drug abuse, and he denied suicide attempts.  It was noted 
that he last worked in 1999 as a kitchen supervisor.  The 
veteran lived with his wife, he spent his time cleaning up 
around his home, and he performed occasional yard work.  He 
grew a few fruit trees as a hobby, but he did not have any 
recreational or leisure pursuits outside his own property.  
He stated that he has a few friends, and he attends church.  
In the month prior to the examination, he experienced 
recollections of the in-service stressful events in ways he 
described as distressing, such as in dreams and intensive 
recollections.  He tries to avoid thinking about the events, 
and he avoids things that remind him of his stressors.  He 
experienced irritability and outbursts of anger, difficulty 
concentrating, anxiety, and an increased startle response.  
On examination, the veteran was alert, cooperative, and 
casually dressed.  He answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas.  He exhibited no bizarre motor movements or tics, his 
mood was calm, and his affect was appropriate.  He complained 
of nightmares and intrusive thoughts.  He expressed no 
homicidal or suicidal ideation.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  His 
memory, both remote and recent, and his insight and judgment, 
appeared to be adequate.  The Axis I diagnosis was alcohol 
dependence; the Axis II diagnosis was personality disorder, 
not otherwise specified.  The GAF score was 50, with serious 
impairment in social and occupational functioning, no 
friends, and inability to keep a job.  The examiner 
commented:

The veteran's . . . diagnosis is 
contingent on the fact that the records 
do not substantiate his being wounded and 
receiving the decorations he alleges to 
have received.  Therefore, his history 
has to be considered non-reliable.  If it 
is shown later that the veteran did, in 
fact, receive the wounds and awards that 
he alleges, then it is my opinion that he 
would then have a valid history and 
should be given a diagnosis of PTSD.  

The veteran's prognosis is quite poor.  
He has had a longstanding drinking 
problem that is well documented in both 
his military record and since the 
discharge from service which represents 
severe impairment to his well being.  

In light of the numerous medical records showing diagnosis of 
PTSD prior to the March 2001 VA examination, and since 
service connection had already been granted for the veteran's 
PTSD, the RO requested that the physician who examined the 
veteran in March 2001 clarify whether the veteran has active 
PTSD, and if so, to describe in detail the active PTSD 
symptoms.

In a March 2002 addendum to the March 2001 examination 
report, the examiner explained that he acknowledged the 
veteran's stressors and post-service diagnoses and treatment 
of PTSD.  He amended the Axis I diagnosis given on the March 
2001 examination to PTSD, and alcohol dependence in 
remission.  The Axis II diagnosis remained personality 
disorder, not otherwise specified.  The GAF score remained 
the same as that shown on the March 2001 examination.  The 
examiner reported further:

The veteran has difficulty in 
establishing and maintaining 
relationships, cannot hold a job, is 
irritable with a sleep disturbance and 
has difficulty in tolerating stress.  The 
veteran also has evidence of an Axis II 
disorder which would render him more apt 
to develop an Axis I diagnosis, and 
render him less capable of coping with 
stress.  It is clear from review of the 
records that the veteran had a past 
history of alcohol dependence with 
frequent treatments and hospitalization 
for that condition, but that condition is 
in remission at this time and does not 
contribute to his current GAF.  

In a second addendum to the March 2001 examination report, 
the VA examiner reiterated that the current diagnosis carried 
by the veteran should be PTSD; alcohol dependence; and 
personality disorder, not otherwise specified.  It was noted 
that all three conditions most certainly produce a certain 
amount of psychological distress and impairment of both 
vocational and social functioning, and all three mutually 
aggravate each other.  The examiner reported that he could 
not describe a specific degree of impairment of any one 
disorder independent of the other two with any medical 
certainty without resorting to speculation.  He stated that 
"[t]he presence of a personality disorder does increased the 
likelihood of development of an Axis I diagnosis and also 
renders that individual less capable of handling any 
stress."

Legal Criteria and Analysis - Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a) (2002).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the reports of VA examinations conducted in 
June 2000 and March 2001, along with the rest of the evidence 
of record, establish that manifestations of the veteran's 
service-connected PTSD more closely approximate the criteria 
for a 70 percent evaluation, and have done so since service 
connection was granted, effective November 8, 1996.  See 38 
C.F.R. § 4.130, Code 9411.  

The veteran's PTSD is essentially manifested by nightmares, 
intrusive thoughts, increased startle response, depression, 
irritability, hyperarousal, hypervigilance, anxiety, social 
detachment, and isolation.  He recounts a long list of 
symptoms claimed to be of very substantial degree.  VA 
examinations and VA outpatient records reveal occupational 
and social impairment with deficiencies in most areas due to 
PTSD symptoms listed in the schedular criteria for a 70 
percent rating (outlined above).  The veteran has exhibited 
substantial inability to establish and maintain effective 
relationships, and there are demonstrated PTSD symptoms to a 
degree affecting his ability to function independently, 
appropriately, and effectively with either family, friends, 
or co-workers.  He is shown to be unable to remain regularly 
employed.  Consequently, a rating of 70 percent is warranted.

The Board again notes that analysis of a claim for a higher 
initial rating requires consideration of the possibility of 
"staged ratings," wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  Here, the Board has considered the concept of staged 
ratings pursuant to the guidelines of Fenderson, and finds 
that the totality of the evidence shows that symptoms of the 
veteran's PTSD have consistently met or nearly approximated 
the criteria necessary for the evaluation of 70 percent from 
November 8, 1996.

Legal Criteria and Analysis - Total Rating

As noted above, the Board is required to address the issue of 
entitlement to a TDIU under 38 C.F.R. § 4.16(b), in cases 
where the issue is expressly raised by the claimant or the 
record contains evidence that the appellant may be unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability.  See VAOPGCPREC 6-96 (Aug. 
16, 1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
case, the Board finds that the evidence of record suggests 
that the veteran may be unable to secure substantially 
gainful employment due to his service-connected disability.  
Accordingly, the issue will be addressed in this decision.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).  The question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2002).  

As determined above, the veteran's service-connected PTSD 
warrants a 70 percent rating.  Therefore, the veteran 
satisfies the percentage rating standards for individual 
unemployability benefits.  Excluding the adverse effects of 
the veteran's non-service-connected conditions (an 
unspecified eye condition, residuals of bilateral knee 
injuries, residuals of a fractured right fifth metacarpal, 
migraine headaches, and alcohol abuse) the Board concludes 
that a total disability rating may be assigned.  

In this case, the Board finds that the evidence pertaining to 
the veteran's service-PTSD is sufficient upon which to 
conclude that this disability, standing alone, would render 
the veteran unemployable, particularly in light of PTSD 
symptoms clearly indicating relatively severe social and 
occupational impairment.  As noted, the law dictates that 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt must be given to the claimant.  See 38 U.S.C.A. § 
5107(b).  Therefore, giving the veteran the benefit of the 
doubt, the Board finds that a total compensation rating based 
on individual unemployability is warranted.  










ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

Entitlement to a total rating based on individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary awards.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

